Order entered October 27, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-22-01127-CV
                              No. 05-22-01128-CV
                              No. 05-22-01129-CV
                              No. 05-22-01130-CV
                              No. 05-22-01131-CV

                      IN RE KENZIE NELSON, Relator

        Original Proceedings from the Criminal District Court No. 5
                           Dallas County, Texas
    Trial Court Cause Nos. F1133360, F1133384, F1133385, F1133386, &
                                 F1133387

                                    ORDER
      Before Chief Justice Burns, Justice Partida-Kipness, and Justice Smith

      Based on the Court’s opinion of today’s date, we DISMISS relator’s petition

for want of jurisdiction to the extent the petition seeks relief against the Dallas

County District Clerk Felicia Pitre, Dallas County District Attorney John Creuzot,

and the Dallas County District Attorney’s Office.
      We DENY relator’s petition to the extent the petition seeks a writ of

mandamus against the trial court.


                                        /s/   CRAIG SMITH
                                              JUSTICE